ITEMID: 001-69903
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF MEZOTUR-TISZAZUGI VIZGAZDALKODASI TARSULAT v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 (length of proceedings);Partly inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
TEXT: 4. The applicant is a water management association founded under Act no. 57 of 1995 on Water Management, with its seat in Mezőtúr, Hungary.
5. On 18 December 1996 the applicant requested the Szolnok District Court to issue an order for payment against a limited liability company. On 27 March 1997 the respondent objected to the order and brought a counter-claim against the applicant. The proceedings continued as civil litigation.
6. The District Court held hearings on 20 February, 8 April and 16 September 1998. In the meantime, on 10 July 1998 the District Court imposed a fine on the applicant’s legal representative for having failed to submit some requested documents.
7. On 22 October 1998 the District Court appointed an expert architect. The expert submitted his opinion on 14 May 1999. The parties submitted their observations on 28 June and 23 September 1999.
8. At the hearing of 24 September 1999, the applicant’s legal representative failed to appear. The court imposed a fine on him and invited him to make a statement in writing. He submitted his statement on 29 October 1999.
9. The District Court held hearings on 13 December 1999 and 27 March 2000.
10. On 31 May 2000 the court heard the parties’ representatives, the expert and some witnesses.
11. On 8 June 2000 the District Court dismissed the applicant’s action and partly accepted the respondent’s counter-claim.
12. On 23 November 2000 the Jász-Nagykun-Szolnok County Regional Court dismissed the applicant’s appeal. It filed a petition for review.
13. On 17 April 2003 the Supreme Court dismissed the petition for review.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
